IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

___________________________________________
AHMAD MOHAMMAD AL DARBI,                   )
                                           )
                        Petitioner,        )
                                           )
                    vs.                    )                    Civil Action No.: 05-2371 (RCL)
                                           )
BARACK OBAMA, et al.,                      )
                                           )
                        Respondents.       )
___________________________________________)

                                         SCHEDULING ORDER

        THIS CAUSE comes before the Court upon the parties’ Joint Status Report. Based upon

the representations of the parties, it is hereby

                1. ORDERED that Petitioner shall file his Traverse on or before December 10,

                    2010;

                2. ORDERED that Respondents shall file their motion to amend the Factual

                    Return by January 14, 2011; and

                3. ORDERED that the parties shall file a Joint Status Report on or before

                    January 28, 2011, in which they will either:

                        a.    notify the Court that Petitioner intends to move for additional

                              discovery and/or to amend his Traverse and propose a briefing

                              schedule on that matter; or

                        b. propose a briefing schedule for the parties’ cross-motions for judgment

                              on the record.

        SO ORDERED.



        _8/17/2010_____                                              /s/
        Date     ROYCE                                         C. LAMBERTH
                                                        CHIEF JUDGE